     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 1 of 34



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                     :
AIRFACTS, INC.
                                     :

     v.                              :   Civil Action No. DKC 15-1489

                                     :
DIEGO DE AMEZAGA
                                     :

                           MEMORANDUM OPINION

     This action is again before the court to adjudicate the claims

of Plaintiff AirFacts, Inc. (“Plaintiff” or “AirFacts”) against

Defendant Diego de Amezaga (“Defendant”) for breach of employment

contract and misappropriation of trade secrets.        After a five-day

bench trial, the court entered judgment for Defendant on all

counts.   (ECF No. 78).      Plaintiff appealed to the United States

Court of Appeals for the Fourth Circuit.            The Fourth Circuit

affirmed the judgment in part, vacated it in part, and remanded

certain   claims    to   determine   whether   Defendant   breached    his

employment contract or misappropriated Plaintiff’s trade secrets.

The following findings of fact and conclusions of law are issued

pursuant to Fed.R.Civ.P. 52(a).1



     1 Rule 52(a) provides, in relevant part, that “[i]n an action
tried on the facts without a jury . . . , the court must find the
facts specially and state its conclusions of law separately. The
findings and conclusions . . . may appear in an opinion or a
memorandum of decision filed by the court.” To comply with this
rule, the court “‘need only make brief, definite, pertinent
findings and conclusions upon the contested matters,’ as there is
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 2 of 34



I.   Factual Background

     The following recitation is taken from the court’s earlier

opinion.    Plaintiff is a Delaware corporation that develops and

licenses    revenue    accounting     software     for    airlines.         Its

headquarters are located in Bethesda, Maryland.           April Pearson has

been CEO since May 2001 and, from the start of her tenure as CEO,

auditing has been the company’s exclusive focus.            (ECF No. 61, at

28:8-11, 29:17-23).      Plaintiff’s primary product is TicketGuard,

an airfare auditing software product.2            TicketGuard is used by

airlines to audit ticket sales by comparing tickets issued to an

airline’s   fares,    taking   into   account    commissions,      taxes,   and

industry rules for sales.       Plaintiff’s auditing process involves

both an automated ticket review and a manual review.               TicketGuard

can also be used to audit refunds issued through a process that is

partially automated.     When violations are identified for a ticket,

TicketGuard   invoices   the    automated   pricing      systems    or   travel

agents which priced the tickets in error on behalf of the airlines.



no need for ‘over-elaboration of detail or particularization of
facts.’”   Wooten v. Lightburn, 579 F.Supp.2d 769, 772 (W.D.Va.
2008) (quoting Fed.R.Civ.P. 52(a) advisory committee’s note to
1946 amendment). Rule 52(a) “does not require the court to make
findings on all facts presented or to make detailed evidentiary
findings; if the findings are sufficient to support the ultimate
conclusion of the court they are sufficient.” Darter v. Greenville
Cmty. Hotel Corp., 301 F.2d 70, 75 (4th Cir. 1962) (quoting Carr
v. Yokohama Specie Bank, Ltd., 200 F.2d 251, 255 (9th Cir. 1952)).

     2TicketGuard customers access the product through an Internet
webpage.
                                        2
        Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 3 of 34



        Plaintiff has also attempted to develop a proration software

product to assist airlines in receiving revenue that accurately

reflects       industry   standards   and   negotiated     rates,   which    are

recorded in special prorate agreements (“SPAs”), when two or more

airlines share ticket revenues in a single transaction.             Plaintiff

first       began   working   “intermittently”     and   “sporadically”     on   a

proration product in 2012 (ECF No. 61, at 70:25-71:9, 71:18-23),

and entered into a contract with Alaska Airlines to develop a

proration product on June 1, 2015 (PTX 172).3            Although Ms. Pearson

testified that Plaintiff had “a complete and finished product”

that Plaintiff’s airline client was evaluating at the time of the

January 2017 trial, Plaintiff did not yet have a proration product

in use.       (See ECF No. 66, at 128:5-15).

        Defendant was employed by Plaintiff from June 2008 until

February 2015.         He was hired as a product development analyst

before being promoted to manager of product development and then

director of product development.                His primary responsibilities

included working with programmers and coders to develop products

and managing client relationships.              In addition, he worked on the

development and sales pitches for Plaintiff’s proposed proration

product.       At the start of Defendant’s employment with Plaintiff,


        3
       “PTX” refers to exhibits offered by Plaintiff at trial, and
“DTX” refers to exhibits offered by Defendant. References to trial
testimony are designated by the ECF docket entry for the official
transcript and page number where available.
                                            3
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 4 of 34



the parties executed an “Employment Agreement.”          (PTX 35).     The

Employment   Agreement    restricted       Defendant’s   post-employment

opportunities for a twelve-month period.

     Defendant first tendered his resignation to Plaintiff on

October 10, 2014, but was convinced to continue his employment.

In December, Defendant unsuccessfully applied for a position with

Kayak, a metasearch engine that displays airline fares and is not

Plaintiff’s competitor or customer.        He emailed static screenshots

of the TicketGuard library and upload user interface to Kayak in

connection with his application.

     On February 6, 2015, Defendant resigned a second time.             He

did not have a job offer at that time and gave four weeks’ notice,

but at Ms. Pearson’s direction, his last day was February 13, 2015.

Both Ms. Pearson and Randy Laser, who had recently been hired as

Plaintiff’s vice president of airline strategy, told Defendant

they would contact him after he left if they had questions about

his work.    In his last week of employment, Defendant printed

documents on which he had been working, and on his last day, he

emailed a spreadsheet related to proration on which he had been

working to his personal email account.          On March 11, Defendant

applied for a position with Fareportal, a travel agency.         (PTX 8).

Fareportal is not a competitor or customer of Plaintiff’s, but

TicketGuard is used to audit tickets sold by Fareportal.         (ECF No.

72, at 18:2-9).    Defendant emailed two flowcharts which he had

                                       4
      Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 5 of 34



created   for    Plaintiff     to    Fareportal    in   connection         with   his

application.      (PTX 6-7).   He accessed the flowcharts by logging in

to an AirFacts’ LucidChart account on March 11. Defendant remained

unemployed from February 13 until May 11, 2015, when he began

working at American Airlines as a senior manager in the Refunds

department.

      Plaintiff alleges that Defendant breached his Employment

Agreement       and    misappropriated         Plaintiff’s    trade        secrets.

Defendant maintains that his actions were not restricted by the

Employment Agreement and he did not misappropriate Plaintiff’s

trade secrets.        Further facts will be discussed as relevant to the

various legal issues.

II.   Procedural Background

      The three-count complaint, filed May 22, 2015, alleged breach

of contract; misappropriation of trade secrets in violation of the

Maryland Uniform Trade Secrets Act (“MUTSA”), Md.Code Ann., Com.

Law I § 11–1201, et seq.; and conversion, and sought money damages

as well as injunctive relief.            (ECF No. 1).        Plaintiff filed a

motion    for    a     temporary     restraining     order    and        preliminary

injunctive relief with the complaint.              (ECF No. 2).      Following a

hearing, the temporary restraining order was granted, temporarily

restraining and enjoining Defendant from destroying, erasing,

mutilating,      concealing,       altering,    transferring,       or    otherwise

disposing of, in any manner, directly or indirectly, any document

                                           5
        Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 6 of 34



that related to his employment with Plaintiff or any document or

electronically stored information belonging to or received from

Plaintiff.       (ECF Nos. 2 & 6).            Defendant filed an answer (ECF No.

9), and responded in opposition to the motion for a preliminary

injunction (ECF No. 14).                Upon the consent of the parties, the

court    granted        a   preliminary       injunction           ordering    Defendant   to

return    and     not       retain   originals          or   copies    of     any   property,

including confidential information, obtained from Plaintiff.                             (ECF

No. 23).        The order also required Defendant to provide Plaintiff

access     to     all       electronic    devices            for    forensic    evaluation.

Discovery closed on September 30, 2016 (ECF No. 43), and the case

proceeded to a bench trial on January 25, 2017.

        Plaintiff acknowledged at trial that it had recovered or

deleted     all       AirFacts       documents          within      Defendant’s       custody,

possession, or control through forensic measures, and that it had

not proven its conversion claim.                    The court took the matter under

advisement after the trial concluded and reviewed the pleadings,

trial transcripts, and admitted exhibits.

        Judgment      was     entered    in    favor         of    Defendant    and    against

Plaintiff on all counts.                (ECF No. 79).              This court found that

Defendant       did     not     violate       the       Employment      Agreement’s      non-

solicitation clause.             (ECF No. 78, at 13, 18).                   The court also

determined that Defendant did not violate the MUTSA with respect

to the following property: the Fare By Rule flowcharts sent by

                                                    6
      Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 7 of 34



Defendant to a prospective employer (id., at 26); the proration

framework and database model Defendant emailed to himself on his

last day of employment (id., at 32); the TicketGuard screenshots

sent by Defendant to a prospective employer (id., at 24-25); and

the pseudocode Defendant printed out the week before resigning

(id., at 26).    Relying on statements made by Plaintiff’s counsel

at trial, the court also concluded that Plaintiff abandoned its

breach of contract claims under sections 2.2 and 4.2 of the

Employment Agreement relating to confidential information.                 (Id.,

at 7).     Plaintiff appealed this court’s findings that “(1) []

Defendant did not violate the non-solicitation provisions; (2) []

AirFacts abandoned its claims for breach of sections 2.2 and 4.2;

(3) [] the Fare by Rule Flowcharts were not trade secrets; and (4)

[]   the   Proration    Framework    and     Database     Model     were    not

misappropriated.”      (ECF No. 107, at 4).             The Fourth Circuit

affirmed   the   findings   that   there   was   no   breach   of   the    non-

solicitation clause and that the proration framework and database

model were not misappropriated.            (ECF No. 95-1).        The Fourth

Circuit determined, however, that Plaintiff had not abandoned its

claims for breach of sections 2.2 and 4.2 of the Employment

Agreement and that the Fare By Rule flowcharts are trade secrets.4

This case was remanded to determine whether Defendant breached


     4 The Fourth Circuit determined that Plaintiff waived any
section 7.2 claim. (Id., at 13 n.6).
                                       7
        Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 8 of 34



sections 2.2 or 4.2 of the Employment Agreement, or misappropriated

the flow charts in violation of the MUTSA.               No new evidence was

presented, but additional legal argument was presented in writing

and orally on May 14, 2019.           (ECF Nos. 110, 112).     Plaintiff filed

a supplemental post-remand memorandum on May 28, 2019.               (ECF No.

111).

        For the reasons set forth below, the court concludes that

Plaintiff has proven by a preponderance of the evidence that

Defendant breached the Employment Agreement and violated MUTSA,

but has failed to prove that any breach was material or that any

damages are due for the violation of MUTSA.             Accordingly, judgment

will be entered for nominal damages.

III. Findings of Fact and Conclusions of Law

        A.    Count I, Breach of Contract Claim

        A federal court sitting in diversity must apply the law of

the state in which the court is located, including the forum

state’s choice of law rules.           See Klaxon Co. v. Stentor Elec. Mfg.

Co., 313 U.S. 487, 496 (1941); Colgan Air, Inc. v. Raytheon

Aircraft Co., 507 F.3d 270, 275 (4th Cir. 2007).              Maryland follows

the rule of lex loci contractus for contract claims, applying the

substantive law of the state where the contract was formed in the

absence      of   a   choice-of-law    provision   in   the   contract.   Am.

Motorists Ins. Co. v. ARTRA Group, Inc., 338 Md. 560, 573 (1995);

Kronovet v. Lipchin, 288 Md. 30 (1980).            The Employment Agreement

                                            8
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 9 of 34



includes a choice-of-law provision submitting to “the internal

laws of the State of Maryland.”      (PTX 35, ¶ 10.1).      Accordingly,

Maryland law governs Plaintiff’s breach of contract claim.

     A breach of contract claim entails proof:

          that the defendant owed the plaintiff a
          contractual obligation and that the defendant
          breached that obligation. See Continental
          Masonry Co., Inc. v. Verdel Const. Co., Inc.,
          279 Md. 476, 480, 369 A.2d 566, 569 (1977).
          It is not necessary that the plaintiff prove
          damages resulting from the breach, for it is
          well settled that where a breach of contract
          occurs, one may recover nominal damages even
          though he has failed to prove actual damages.
          Hooton v. Kenneth B. Mumaw Plumbing & Heating
          Co., Inc., 271 Md. 565, 572–73, 318 A.2d 514,
          518 (1974); Asibem Assoc., Ltd. v. Rill, 264
          Md. 272, 276, 286 A.2d 160, 162 (1972);
          Rotwein v. Bogart, 227 Md. 434, 438, 177 A.2d
          258, 260 (1962); Gilbert Const. Co. v. Gross,
          212 Md. 402, 412, 129 A.2d 518, 523 (1957);
          Envelope Co. v. Balto. Post Co., 163 Md. 596,
          606, 163 A. 688, 692 (1933); see Mallis v.
          Faraclas, 235 Md. 109, 116, 200 A.2d 676, 680
          (1964).

Taylor v. Nationsbank, N.A., 365 Md. 166, 175 (2001).

     The relevant paragraphs of the Employment Agreement state:

          4.2.

          Upon termination of his engagement with
          AirFacts for any reason, the Employee shall
          promptly deliver to AirFacts all equipment,
          computer    software,    drawings,    manuals,
          letters, notes, notebooks, reports, and other
          material and records, of any kind and all
          copies thereof (including copies on written
          media, magnetic storage, or other computer
          storage media), that may be in the possession
          of, or under the control of, the Employee,
          pertaining    to   Confidential    Information

                                      9
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 10 of 34



          acquired and Inventions developed by the
          Employee during the term of his engagement
          with AirFacts.

          . . .

          2.2.

          During or after the term of his engagement
          with AirFacts, the Employee will not make any
          unauthorized use of, will not disclose, and
          will maintain the secrecy and in confidence,
          as the secret and sole property of AirFacts,
          any Confidential Information.    The Employee
          will not, in any event, disclose or use any
          Confidential Information, or information or
          knowledge described immediately above, unless
          the Employee receives specific permission in
          writing from the President of AirFacts to
          disclose or use such Confidential Information
          and the Employee agrees to disclose or use
          such information only as directed or permitted
          by AirFacts.   Such information shall remain
          the sole property of AirFacts and Consultant
          agrees to return all property (including all
          copies and summaries) upon request and/or upon
          the termination of this Agreement. It is the
          expressed intent of this Agreement that
          Consultant not disclose to any third party
          Confidential Information learned in the
          performance of Services hereunder concerning
          the business of AirFacts or its clients.

(PTX 35, ¶¶ 4, 2).   Confidential information is defined at section

2.1 of the Employment Agreement:

          The Employee recognizes and acknowledges that
          it   will   have   access   to    confidential,
          proprietary    and/or    sensitive     business
          information, including but not limited to
          actual or potential customer information,
          marketing information, financial information,
          techniques, software, code, proprietary data
          and trade secrets of AirFacts, and other
          entities   doing   business    with   AirFacts,
          relating to but not limited to management,

                                      10
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 11 of 34



          marketing, technical, financial, research and
          development,    and    other   business-related
          activities, and that he/she may conceive,
          perfect, improve, use or develop, solely and
          jointly with others, inventions, discoveries,
          improvements, ideas, techniques, know-how,
          computer programs, technical data, financial
          data, marketing data, customer lists, code,
          software, and/or other information which
          constitutes      confidential      information,
          including but not limited to trade secrets of
          AirFacts (hereinafter all forms of information
          referenced    above   shall   collectively   be
          referred to as “Confidential Information”) and
          that     such      Confidential     Information
          constitutes valuable, special and unique
          property of AirFacts, and/or other entities
          doing business with Airfacts.

(Id., ¶ 2).   Notably, trade secrets are specifically included in

the definition of confidential information.

     Plaintiff contends that Defendant misappropriated its trade

secrets and violated sections 2.2 and 4.2 of the Employment

Agreement by accessing AirFacts’ LucidChart account, downloading

the Fare By Rule flowcharts, and disclosing those flowcharts to

FarePortal, a prospective employer.        Plaintiff also contends that

Defendant violated section 4.2 of the Employment Agreement by

emailing himself the proration framework and database model on his

last day of employment.5        It claims that documents found on




     5 This court determined, and the Fourth Circuit affirmed, that
these materials are trade secrets but were not misappropriated.
Plaintiff’s counsel stated at trial that these documents have not
been disclosed to any third party, and thus, Plaintiff agrees that
Defendant did not violate section 2.2 of the Employment Agreement
with respect to these materials. (ECF No. 112, at 28-29).
                                      11
      Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 12 of 34



Defendant’s     electronic      devices,       a   straight       sales    processing

diagram and a home commission table, were retained in violation of

his   employment       agreement.       Plaintiff     further      maintains        that

Defendant breached sections 2.2 and 4.2 of the Employment Agreement

by printing out pseudocode the week before resigning.6                      Defendant

disputes Plaintiff’s contentions, arguing that the flowcharts were

not misappropriated and that he did not breach the Employment

Agreement.

      1.     Section 4.2

      Section    4.2     required   Defendant        to,    “upon       termination,”

“promptly deliver to AirFacts all . . . material and records. . .

[including]     copies    thereof   .     .    .   pertaining      to    Confidential

Information     acquired    .   .   .    during     the    term    of     his   .   .   .

[employment].”     (PTX 35, ¶ 4).             Plaintiff argues that Defendant

breached section 4.2 with respect to the proration framework and

database model, pseudocode, Fare By Rule flowcharts, and other

documents earlier emailed to his personal account.                      It introduced




      6Plaintiff unequivocally abandoned any argument as to the
TicketGuard screenshots.    Plaintiff acknowledged this court’s
prior ruling that the screenshots are not trade secrets because
they contain public information and were shown to prospective
clients at trade shows. The Fourth Circuit affirmed this ruling.
Further, Plaintiff’s counsel acknowledged that Plaintiff did not
appeal the ruling regarding the screen shots, is not arguing that
Defendant breached the Employment Agreement as a result of the
screen shots, and stated that the “Ticket Guard screen shots . . .
are no longer part of the claims before this Court.” (ECF No.
109, at 20).
                                              12
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 13 of 34



evidence    showing   that   Defendant    retrieved        the    Fare    By   Rule

flowcharts after his employment terminated, emailed himself the

proration    framework   and   database       model   on   his     last    day   of

employment, and printed out the pseudocode the week before leaving

AirFacts.     The other documents were emailed by Defendant much

earlier in his employment.

     a.     SPA Proration Framework and Database Model

     On February 13, 2015, his last day at AirFacts, Defendant

emailed the SPA proration framework and a database model on which

he had been working since October 2014 to his personal email

account from his AirFacts email account.              (PTX 21-23).        As shown

by Plaintiff’s Spector 360 monitoring software, he then deleted

the copy of this email saved in his work email “sent” folder.                  (PTX

15C; ECF No. 64, at 63:20-64:17).        The documents Defendant emailed

were incomplete, but had taken months to develop.                 They represent

the database tables that would be used to store SPA contract

information in the proration engine under development.

     Ms. Pearson testified that “all members of the team were

working on” the proration product development.                   (ECF No. 61, at

72:24-73:3).    Plaintiff’s employees used individual passwords to

access their work computers generally, and Spector 360 monitoring

software was installed on those computers to track employees’

usage. (See ECF No. 72, at 100:18-21). Ms. Pearson also testified

that, in order to protect Plaintiff’s confidential information

                                         13
       Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 14 of 34



generally, “all of our employees sign confidentiality clauses as

part of their employment agreement.”              (ECF No. 71, at 10:6-13; see

PTX 35, ¶ 2; but see ECF No. 64, at 136:7-137:12, 155:2-18

(Plaintiff’s director of technical development, Li Ying, testified

that all employees were asked to sign a confidentiality statement

after Defendant’s resignation)).            Chief technology officer of Open

Source    Consulting    Group    James      Mlodgenski,     who   worked   on    the

database diagram (PTX 22) with Defendant, testified that the

diagram    was    confidential     and   that     AirFacts    and   Open   Source

Consulting Group had a non-disclosure agreement in place.                       (ECF

No. 64, at 120:7-16).         Plaintiff has shown that this framework and

database model pertain to confidential information.

       Upon consideration of the evidence presented, however, the

court concludes that Defendant possessed implicit authority to

keep   these     materials.      As   the    creator   or    co-creator    of    the

documents, Defendant was clearly authorized to access them.                     The

evidence proves that he was instructed to and did continue to work

on this project through February 13, his last day.                     Defendant

emailed the documents to himself at his personal email address as

he had previously done in order to work remotely.                   This may not

have been an explicitly authorized practice, but other employees




                                             14
       Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 15 of 34



also used personal email accounts for AirFacts business or worked

on home computers.7

       Defendant testified that he sent these documents to his

personal email account because he was asked to be available to

answer questions after he left and he wanted to be able to answer

any questions that arose.           Defendant believed that Plaintiff was

close to signing a contract with Alaska Airlines, and testified

that he felt a responsibility to the client.                Although Ms. Pearson

testified that she had not instructed Defendant to take copies of

the documents, she had told Defendant that she and other employees

would contact him if they had questions about his work.                 (ECF No.

71, at 24:19-25:3).           As noted, this project made up approximately

half       of   Defendant’s    workload   in   the   four    months   before   his

resignation.        (ECF No. 61, at 71:24-72:11).           Mr. Laser also asked

Defendant if he would be available to answer questions after

leaving AirFacts because, based on his industry experience, “when

somebody leaves . . . there is a grace period of being able to ask

questions once they leave if there is anything that is outstanding

or products that are incomplete[.]”              (ECF No. 72, at 85:12-20).

Mr. Laser did contact Defendant with questions after his departure

(id., at 85:21-24), as did Ms. Ying (ECF No. 64, at 137:13-21).


       7
       When Mr. Laser contacted Defendant at his personal email
address to ask him work-related questions following Defendant’s
departure, for example, he did so using his own personal email
account. (See DTX 3; ECF No. 72, at 87:10-12).
                                           15
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 16 of 34



     The court finds Defendant’s testimony to be credible.                  The

forensic   analysis   of    Defendant’s     personal   email    account     and

computer show that he did not access the documents after the end

of his employment.      (See DTX 7).        It is unclear why Defendant

deleted the sent copy of his email, but he also used his work

computer and email account to send the documents and testified

that he was aware of the monitoring software on his computer.

Consequently,   Defendant     had   implicit    authority      to    keep   the

documents in his personal email account, particularly given that

Plaintiff’s employees consulted Defendant through his personal

email on substantive internal issues following his resignation.

Accordingly, although the court finds that the documents Defendant

emailed to himself on his last day of employment pertain to

confidential information, Defendant was authorized to keep and

access the documents.

     b.    Pseudocode

     For Plaintiff to prove that Defendant breached section 4.2

with respect to the pseudocode, Plaintiff must prove that the

pseudocode pertained to confidential information.                   In October

2014, Ms. Pearson assigned two development projects to Defendant,

one relating to the Fare By Rule display and the other to the SPA

proration framework.       (See ECF No. 71, at 41:16-18).           During the

final week of his employment with Plaintiff, Defendant cut and

pasted pseudocode relating to the Fare By Rule display into

                                       16
      Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 17 of 34



notepad, then printed the document.         (PTX 14-16).      These actions

were captured by the Spector 360 monitoring software installed on

Plaintiff’s employees’ computers.

      This court determined that the pseudocode was not a trade

secret.    Plaintiff did not appeal this issue, and the Fourth

Circuit did not disturb this ruling.         For the same reasons, the

pseudocode    does    not    pertain   to   confidential       information.

Defendant testified that he was asked to translate ATPCO code into

text, which he would do by copying column names from an ATPCO

database and the text display for that information from ATPCO’s

Fare Manager tool into a single document.8 Plaintiff’s programmers

would then be able to use this translation document for coding.

He copied and pasted the information because it was faster than

retyping, and all copied and pasted information came from ATPCO.

The   document   contained   only   information    from    ATPCO   that   was

generally known to subscribed users of ATPCO.             Defendant did not

increase the confidential nature of this document by combining

information from two ATPCO sources.         The information was readily

ascertainable by proper means by persons who subscribed to ATPCO




      8“ATPCO” is the Airline Tariff Publishing Company, an
organization that collects and distributes fare information for
the airline and travel industry.       AirFacts pays a monthly
subscription to ATPCO to access its data and data application,
which “describe[s] how to use ATPCO data.” (ECF No. 71, at 26:5-
21).
                                       17
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 18 of 34



in generally the same format.         Accordingly, Plaintiff has not

proven that the pseudocode pertains to confidential information.9

     c.    Fare By Rule Flowcharts

     On March 11, 2015, after his employment with AirFacts ended,

Defendant retrieved two flowcharts that were part of the same Fare

By Rule display project as the pseudocode and sent them to a

prospective employer.       (PTX 6-7).        He retrieved them from a

LucidChart online data modeling service account he had created

with his work email address at the request of Ms. Pearson while

working for AirFacts.     The Fourth Circuit determined that these

flowcharts were trade secrets. Section 2.1 expressly denotes trade

secrets   within   the   definition      of   confidential   information.

Because Defendant accessed these materials after his employment

with AirFacts was terminated, however, Defendant did not breach

section   4.2   (which   pertains   to    duties   upon   termination   of

employment, but not after) with respect to the Fare By Rule

flowcharts.

     d. Other Documents

     Additional documents were sent by Defendant to his personal

email account or stored in an AirFacts Dropbox account in 2009,




     9 Because the pseudocode does not pertain to confidential
information, an analysis of whether Defendant breached section 2.2
with respect to these documents is not required.
                                         18
       Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 19 of 34



2011, and 2013.      (PTX 1-4).    After the original bench trial, the

court noted that

             Plaintiff’s counsel stated in closing argument
             that Plaintiff considered these documents to
             be relevant to Defendant’s credibility, but
             that it did not advance claims for their
             misappropriation. The purported cost of the
             misappropriation of these documents was
             included in Plaintiff’s expert’s damages
             calculations, however.    As these documents
             were used by Defendant during his employment
             long before his resignation and not accessed
             or used after his employment ended, the court
             agrees that these documents were not disclosed
             to any third parties and Defendant had
             implicit authority to keep them.      Although
             Defendant’s intent is not a factor for breach
             of contract, given AirFacts’ employees’ use of
             personal email accounts, the court finds
             Defendant’s testimony that he simply did not
             recall that these documents were still in his
             personal email account or stored in a company
             Dropbox account to be credible.

(ECF No. 78, at 22 n.11).         Plaintiff does contend, nevertheless,

that   Defendant    breached    Section    4.2    of   the   contract   by   not

“returning” these documents upon termination of his employment.

As with the proration documents, Defendant had authority to have

these documents at the time he sent them to himself via his

personal email.     He simply did not recall that the documents were

still stored in the email account.             There is no evidence that he

accessed     the    documents     after     his    employment     terminated.

Plaintiff’s post-trial brief (ECF No. 111) recounts and identifies

the testimony provided at the original trial concerning the status

of   these   documents    as   containing      “confidential    information.”

                                          19
        Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 20 of 34



Based on that evidence, the Home Commission Table and Straight

Sales Processing Diagram could constitute confidential information

and Defendant was not authorized to retain the information post-

employment.10

        2.     Section 2.2

        Plaintiff’s remaining claim under section 2.2 as to the Fare

By Rule flowcharts is straightforward.                 Section 2.2 prohibited

Defendant from “disclos[ing]” “any Confidential Information . . .

unless the Employee receives specific permission in writing from

the President of AirFacts[,]” “[d]uring or after” his employment

with AirFacts.          (PTX 35, ¶ 2).      The Fare By Rule flowcharts are

trade        secrets,    and   thus,     contain   confidential    information.

Defendant emailed the two flowcharts to Fareportal, a prospective

employer,       in   connection     with    his    application.     (PTX   6-7).

Defendant was not authorized to acquire or use the flowcharts as

he did.        Therefore, Defendant disclosed confidential information

without permission after his employment, thus violating section

2.2 of his Employment Agreement.

        B.     Count II, Maryland Uniform Trade Secrets Act Claim

        Plaintiff       alleges   that   Defendant    violated    the   MUTSA   by

misappropriating trade secret information contained in several




        10
        Whether this breach was “material” and thus whether
indemnification is available under the contract will be discussed
in the Damages section of this opinion.
                                             20
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 21 of 34



documents and files.       It is Plaintiff’s burden to prove that the

materials     at   issue    were   both       trade   secrets   and     were

misappropriated.

     Plaintiff     originally   argued    four    separate   trade    secret

violations:    (1) screenshots of the TicketGuard library and upload

user interface, sent by email from Defendant to Kayak on December

24, 2014, in connection with a job application (PTX 17); (2)

pseudocode relating to Fare By Rule processing, which Defendant

printed during his last week of employment, as captured by Spector

360 software (PTX 14-16); (3) flowcharts relating to Fare By Rule,

which Defendant downloaded from LucidChart and sent by email to

Fareportal on March 11, 2015, in connection with a job application

(PTX 6-7); and (4) a spreadsheet relating to the Alaska Airlines

proration product, which Defendant sent from his work email account

to his personal email account on his final day of employment (PTX

21-23).

     This court held that all alleged trade secrets were either

not trade secrets or not misappropriated.             The Fourth Circuit

determined, however, that the flowcharts were trade secrets. Thus,

the only remaining question is whether Defendant misappropriated

the flowcharts.

     “‘Misappropriation’ under the MUTSA is, in relevant part,

‘(1) Acquisition of a trade secret of another by a person who knows

or has reason to know that the trade secret was acquired by

                                         21
      Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 22 of 34



improper means; or (2) Disclosure or use of a trade secret of

another without express or implied consent by a person who’

improperly    acquired   it   or   knew   another   person   improperly   or

mistakenly acquired it.”       AirFacts, Inc. v. de Amezaga, 909 F.3d

84, 95 (4th Cir. 2018) (citing Md. Code, Com. Law § 11-1201(c)).

      As discussed above, Defendant retrieved the flowcharts from

LucidChart — an online data modeling service account he had created

while working for AirFacts.        Defendant created this account at the

direction of Ms. Pearson and used his AirFacts email address to

register and login.       AirFacts paid for the LucidChart account.

Although the account was still active when Defendant left AirFacts,

Defendant was not authorized to acquire or use the LucidChart

flowcharts as he did.     Accordingly, Defendant misappropriated the

LucidChart flowcharts by improperly acquiring them and disclosing

them “without express or implied consent[.]”           Md. Code, Com. Law

§ 11-1201(c).

IV.   Damages11

      A.     MUTSA Damages

      The damages provision of the MUTSA states that “a complainant

is entitled to recover damages for misappropriation.”            Md. Code,

Com. Law § 11-1203. Damages under the MUTSA include:



      11
       Plaintiff argues, without contradiction by Defendant, that
contract damages are not preempted by the MUTSA.     Plaintiff is
correct that contract damages are not preempted by the MUTSA. See
Md. Code, Com. Law § 11-1207 (“This subtitle does not affect: (i)
                                          22
      Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 23 of 34



                    (1)   The   actual    loss            caused        by
                    misappropriation; and

                    (2) The unjust enrichment caused by
                    misappropriation that is not taken into
                    account in computing actual loss.

              (c) In lieu of damages measured by any other
              methods,     the     damages     caused     by
              misappropriation may be measured by imposition
              of liability for a reasonable royalty for a
              misappropriator’s unauthorized disclosure or
              use of a trade secret.

Id.        Counsel conceded at trial that Plaintiff “cannot prove

specific      injury”    (ECF   No.   112,    at   63),   and    thus    only   seeks

reasonable royalty damages under the MUTSA (see ECF No. 109, at

14).12       Plaintiff    confirmed     at    trial   that     the   only     evidence

Plaintiff relies on to prove reasonable royalty damages with

respect      to   the   Fare    By   Rule    flowcharts   is    Michelle      Riley’s

testimony.        (ECF No. 112, at 65).            Defendant counters, arguing

that a reasonable royalty cannot be obtained unless Defendant “put

the trade secret into some commercial use.”               (ECF No. 108, at 19).

Defendant also argues that “the underlying factual basis of Riley’s

damage calculation is contradicted by the evidence[.]”                       (Id.).



Contractual remedies, whether or not based upon misappropriation
of a trade secret[.]”); First Union Nat. Bank v. Steele Software
Sys. Corp., 154 Md.App. 97, 148 n.16 (2003).

      12Plaintiff unequivocally stated at trial that Plaintiff
abandoned any unjust enrichment theory of damages, thus,
Defendant’s motion in limine to exclude evidence regarding
TicketGuard documents and damages based upon an unjust enrichment
theory (ECF No. 48) remains moot (ECF No. 78, at 35); (ECF No.
112, at 37).
                                              23
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 24 of 34



     Neither the Fourth Circuit nor the Maryland appellate courts

have directly addressed what factors should be considered to

calculate a reasonable royalty, and there are very few cases

analyzing reasonable royalties elsewhere.          The leading case on

calculation of a reasonable royalty in the trade secret context is

University Computing Co. v. Lykes-Youngstown Corp., 504 F.2d 518,

536 (5th Cir. 1974).      See, e.g., Am. Sales Corp. v. Adventure

Travel, Inc., 862 F.Supp. 1476, 1479 (E.D.Va. 1994) (“There are

few Virginia or Fourth Circuit cases involving the Act, but

University Computing . . . is especially helpful with damages in

determining when to consider certain factors and in defining what

a ‘reasonable royalty’ is.”); accord Steves & Sons, Inc. v. JELD-

WEN, Inc., No. 3:16-CV-545, 2018 WL 2172502, at *3 (E.D.Va. May

10, 2018).

     University Computing describes a flexible test that focuses

on the value a defendant gains through misappropriation of a trade

secret.   When a Plaintiff cannot show damages, the “approach is to

measure the value of the secret to the defendant.        This is usually

the accepted approach where the secret has not been destroyed and

where the plaintiff is unable to prove specific injury.”13              Univ.

Computing, 504 F.2d at 536.     In such a case:

             the ‘appropriate measure of damages . . . is
             not what plaintiff lost, but rather the

     13Many circuit courts agree with the decision of the United
States Court of Appeals for the Fifth Circuit in University
                                      24
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 25 of 34



          benefits, profits, or advantages gained by the
          defendant in the use of the trade secret.’ . .
          . [T]he law looks to the time at which the
          misappropriation occurred to determine what
          the value of the misappropriated secret would
          be to a defendant who believes he can utilize
          it to his advantage, provided he does in fact
          put the idea to a commercial use.

          . . .

          [E]very   case   requires   a   flexible   and
          imaginative approach to the problem of
          damages. . . . ‘[E]ach case is controlled by
          its own peculiar facts and circumstances,’ and
          accordingly we believe that the cases reveal
          that most courts adjust the measure of damages
          to accord with the commercial setting of the
          injury, the likely future consequences of the
          misappropriation, and the nature and extent of
          the use the defendant put the trade secret to
          after misappropriation.

          . . .

          Certain standards do emerge from the cases.
          The defendant must have actually put the trade
          secret to some commercial use.        The law
          governing   protection    of   trade   secrets
          essentially is designed to regulate unfair
          business competition, and is not a substitute
          for criminal laws against theft or other civil
          remedies for conversion. . . . Because the
          primary concern in most cases is to measure
          the value to the defendant of what he actually
          obtained from the plaintiff, the proper

Computing and require a plaintiff to present evidence as to “what
the parties would have agreed to as a fair price for licensing the
defendant to put the trade secret to the use the defendant intended
at the time the misappropriation took place.” Univ. Computing,
504 F.2d at 539; MGE UPS Sys., Inc. v. GE Consumer & Indus., Inc.,
622 F.3d 361, 367 (5th Cir. 2010); Mid-Michigan Computer Sys., Inc.
v. Marc Glassman, Inc., 416 F.3d 505, 510–11 (6th Cir. 2005);
Vermont Microsys., Inc., v. Autodesk, Inc., 88 F.3d 142, 151 (2d
Cir. 1996) (“A reasonable royalty award attempts to measure a
hypothetically agreed value of what the defendant wrongfully
obtained from the plaintiff.”).
                                      25
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 26 of 34



             measure is to calculate what the parties would
             have agreed to as a fair price for licensing
             the defendant to put the trade secret to the
             use the defendant intended at the time the
             misappropriation took place.

             In calculating what a fair licensing price
             would have been had the parties agreed, the
             trier of fact should consider such factors as
             the resulting and foreseeable changes in the
             parties’ competitive posture; [the] prices
             past purchasers or licensees may have paid;
             the total value of the secret to the
             plaintiff,     including    the    plaintiff’s
             development costs and the importance of the
             secret to the plaintiff’s business; the nature
             and extent of the use the defendant intended
             for the secret; and finally whatever other
             unique factors in the particular case which
             might have affected the parties’ agreement,
             such as the ready availability of alternative
             processes.

Id., at 536-39.

     “The threshold requirement for obtaining reasonable royalty

damages is a showing that the defendant ‘actually put the trade

secret to some commercial use.’”      Steves & Sons, 2018 WL 2172502,

at *8 (quoting Univ. Computing, 504 F.2d at 537).             The Fourth

Circuit has not defined commercial “use.”           At least one court

within the Fourth Circuit has recently looked to the following

definition of “use” in the trade secret context for guidance:

“Employing     the   confidential    information     in   manufacturing,

production, research or development, marketing goods that embody

the trade secret, or soliciting customers through the use of trade

secret information, all constitute use.”         Id. (quoting 02 Micro



                                      26
       Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 27 of 34



Int’l Ltd. v. Monolithic Power Sys., Inc., 399 F.Supp.2d 1064,

1072   (N.D.Cal.       2005)).       Here,       it    has   not    been   shown   by    a

preponderance of the evidence that Defendant sought to utilize the

flowcharts for a “commercial use.”                    Defendant did not employ the

flowcharts in manufacturing, production, research or development,

marketing goods that embody the flowcharts, or solicit customers

through    use    of    the    trade      secret.        Defendant     submitted     the

flowcharts as part of his application to FarePortal, a prospective

employer.    FarePortal is not a competitor of AirFacts.                     Defendant

merely included the flowcharts as an example of his work product

and skill.       Defendant credibly testified that he did not believe

disclosing    these      flowcharts        revealed      any   of    Airfacts’     trade

secrets; he did not send the flowcharts to any other prospective

employers;       and   he     did   not    use    these      flowcharts     for    their

confidential information in his application.                       Defendant’s use of

the flowcharts was not a commercial use, but rather a personal

use.   There is no evidence that Defendant gave these flowcharts to

FarePortal in exchange for a job.                 The evidence does not support

Plaintiff’s conclusion that Defendant sought to undercut AirFacts’

business with FarePortal.            Plaintiff admits that “FarePortal was

not at the time of Defendant’s disclosure a customer or competitor

of AirFacts[.]”        (ECF No. 109, at 16).            Further, Defendant applied

to various airlines and companies within the airline industry.                          He

never appended the flowcharts to those applications.                         Defendant

                                                 27
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 28 of 34



testified that he has never engaged in competition with AirFacts;

has never helped anyone else compete with AirFacts; and that, to

his knowledge, no document he took has ever been used to compete

with AirFacts.      Although the flowcharts contained Plaintiff’s

trade secrets, Defendant did not use that confidential information

for a commercial use.       Instead, he used the structure and style of

the flowcharts to show a prospective employer his work product at

its request.

     Even if Defendant’s inclusion of the flowcharts in his job

application qualifies as a commercial use, Defendant gained little

value from them.         “[C]alculat[ing] what the parties would have

agreed to as a fair price for licensing the defendant to put the

trade secret to the use the defendant intended at the time the

misappropriation took place” is difficult in this case because

Plaintiff and Defendant’s reasonable royalty calculations stand in

stark contrast.         Univ. Computing, 504 F.2d at 539.                Plaintiff

argues for a reasonable royalty of $440,067, whereas Defendant

contends that no damages should be awarded.

     Plaintiff’s        expert,   Michelle    Riley,    presents     a   generous

calculation    of   a    reasonable   royalty.         Ms.   Riley   based    her

calculations on the total “royalty paid to AirFacts for licenses

for use of TicketGuard[,]” AirFacts’ primary product.                    (ECF No.

107, at 19).    Ms. Riley then:



                                         28
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 29 of 34



           Averaged the annual fees paid for TicketGuard
           to come to a license fee for $2,165,630 for a
           two-year license and $3,248,466 for a three-
           year license. [] She then apportioned 50% of
           the fee to the library user interface
           function, which she referred to as the “front
           end” of the software, and 50% to the automated
           auditing function, which she referred to as
           the “back end” of the software. []

(Id., at 19-20).    To determine a specific royalty for the Fare By

Rule Flowcharts, Ms. Riley further:

           apportioned the 50% of the total license
           dedicated to the back end/auditing process
           between the Fare Audit Flowchart and the Fare
           By Rule Flowcharts. [] She did so by looking
           at the number of tickets audited using the
           Fare By Rule, which she determined was 27.1%
           of the total number of tickets audited within
           TicketGuard. At that point, she was able to
           determine the specific royalty attributed to
           the Fare By Rule process by multiplying the
           total average licensing fee of $3,248,466 for
           a three-year license by 50% to apportion the
           total fee to the back end, and then multiply
           that by 27.1% for the portion of the licensing
           fee attributed the Fare By Rule Flowchart, to
           come up with the reasonable royalty of
           $440,067 for a three year license[.]

(Id.).

     Plaintiff contends that “Ms. Riley’s method for determining

a reasonable royalty is in conformance with applicable case law

applied   by   district   courts   in   the   Fourth   Circuit   and   other

circuits[,]” citing University Computing.          (Id., at 21).        While

Ms. Riley does consider some of the factors suggested by University

Computing, she notably leaves out any factor that does not favor

a high royalty calculation for the Plaintiff.          Plaintiff considers

                                        29
     Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 30 of 34



the value gained by Defendant only to the extent that Plaintiff

believes Defendant’s “intended use was to undermine AirFacts’

market position.” (Id.). This belief is not supported by caselaw,

evidence,    or   witness    testimony.       Plaintiff     argues      that

“FarePortal.com could benefit from the information to save the

cost of using AirFacts’ services, especially if it hired Mr. de

Amezaga to interpret and apply the Flowcharts”.            (Id.).       That

argument, however, is directly at odds with Maryland’s rejection

of the inevitable disclosure doctrine in MUTSA cases.         See LeJeune

v. Coin Acceptors, Inc., 381 Md. 288, 320 (2004) (“No court

interpreting the provisions of MUTSA has applied the theory of

‘inevitable disclosure.’”).      Further, Defendant points out that

the flowcharts were “created by Amezaga to help AirFacts automate

its processing of Fare by Rule tickets when there was missing

information[.]”    (ECF No. 108, at 17).        Ms. Ying and Ms. Regan

also testified that AirFacts was still “unable to automate the

Fare by Rule ticket processing[,]” indicating that the flowcharts

were of little value to AirFacts.      (Id.).    Defendant states:

            Contrary to the contention of Pearson that the
            flowcharts represented the entire process of
            Fare by Rule logic (Tr. Jan. 25 (a.m.) at 47),
            Li Ying, who would have been responsible for
            using the flowcharts at AirFacts to improve
            the software, testified that they only showed
            a small piece of Fare by Rule logic. (Tr. Jan.
            27 at 144)[.] Therefore, they could not have
            been used by a competitor to automate the Fare
            by Rule ticket auditing process any more than
            they could help AirFacts automate that

                                      30
       Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 31 of 34



            process.   No competitor would pay a license
            fee or royalty for a document to automate Fare
            by Rule ticket processing that could not even
            be used by AirFacts for that purpose.

(Id., at 21).     This point is probative.      Ms. Ying, the director of

technical development, worked with Defendant on the ATPCO project

and was directly involved in developing and updating AirFacts’

TicketGuard auditing product.         Ms. Ying worked with the Fare By

Rules flowcharts and testified that they only show a “very small

piece” of the process and that AirFacts had “just start[ed] with

it.”    (ECF No. 65, at 144: 3-17).        Thus, the evidence undermines

Ms. Riley’s reasonable royalty calculation.             Plaintiff has not

proven that it is entitled to a reasonable royalty as a proper

measure of damages.

       B.   Breach of Contract Damages

       Plaintiff argues that the “Employment Agreement requires Mr.

de Amezaga to indemnify AirFacts for all damages, including costs

and attorney’s fees, resulting from or directly arising out of a

material breach of any provision of the Employment Agreement.”

(ECF No. 107, at 13).      Plaintiff requests:

            an award of attorney’s fees and costs
            associated with uncovering the documents Mr.
            de Amezaga failed to return, including
            conducting the forensic analysis, identifying
            the   documents   that  were   not  returned,
            identifying how Mr. de Amezaga obtained and
            retained the documents, identifying the third
            parties    to   whom   the   documents   were
            transferred, assessing and mitigating the
            damage caused by Mr. de Amezaga taking the

                                        31
        Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 32 of 34



               documents, and the cost of the experts
               preparing and presenting the reports at trial.

(Id.).     Defendant asserts that “AirFacts has no claim for damages

because it suffered no damages as a result of Amezaga sending the

two flowcharts to FarePortal.”          (ECF No. 108, at 11).

        The    Employment     Agreement    contains    an     indemnification

provision:

               6.1

               Employee shall defend, indemnify and hold
               harmless AirFacts, its officers, directors,
               employees and clients from any losses,
               liabilities, damages, demands, suits, causes
               of action, judgments, costs or expenses
               (including   court   costs    and   reasonable
               attorney’s fees) resulting from or directly or
               indirectly arising out of any material breach
               of any material provision of this Agreement by
               Employee.

(PTX 35, ¶ 6.1).

        Defendant breached the Employment Agreement by retaining some

confidential documents and obtaining and misappropriating trade

secrets       and    confidential   information.   The   question    remains,

however, whether the breaches were “material.”              The contract does

not define the term.          Under Maryland law, a “breach is material

‘if it affects the purpose of the contract in an important or vital

way.’     Sachs v. Regal Sav. Bank, FSB, 119 Md.App. 276, 705 A.2d 1,

4 (1998).”          Gresham v. Lumbermen's Mut. Cas. Co., 404 F.3d 253,

260 (4th Cir. 2005).        Williston on Contracts provides the following

discussion:


                                          32
      Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 33 of 34



            The courts have come up with numerous ways of
            speaking    about   “material”   breaches   of
            contract.    Thus, it has been said that a
            “material breach” is a failure to do something
            that is so fundamental to a contract that the
            failure to perform that obligation defeats the
            essential purpose of the contract or makes it
            impossible for the other party to perform
            under the contract.    In other words, for a
            breach of contract to be material, it must “go
            to the root” or “essence” of the agreement
            between the parties, or be one which touches
            the fundamental purpose of the contract and
            defeats the object of the parties in entering
            into the contract, or affect the purpose of
            the contract in an important or vital way. A
            breach is “material” if a party fails to
            perform a substantial part of the contract or
            one or more of its essential terms or
            conditions, the breach substantially defeats
            the contract’s purpose, or the breach is such
            that upon a reasonable interpretation of the
            contract, the parties considered the breach as
            vital to the existence of the contract. Other
            courts have defined a breach of contract as
            “material” if the promisee receives something
            substantially less or different from that for
            which the promisee bargained. In many cases,
            a material breach of contract is proved by the
            established amount of the monetary damages
            flowing from the breach; however, proof of a
            specific amount of monetary damages is not
            required when the evidence establishes that
            the breach was so central to the parties’
            agreement that it defeated the essential
            purpose of the contract. Conversely, where a
            breach causes no damages or prejudice to the
            other party, it may be deemed not to be
            “material.”

23   Williston   on   Contracts,   §   63:3.   (4th   Ed.   2002)(footnotes

omitted).

      While the contractual provisions in Sections 2.2 and 4.2 were

material, the breaches themselves were not.           They were de minimus.

                                       33
      Case 8:15-cv-01489-DKC Document 113 Filed 11/23/20 Page 34 of 34



The   retention    of   the   old    documents      was   entirely   without

consequence. The disclosure of the flowcharts is a somewhat closer

question, but still not material.          This disclosure did not cause

harm to Plaintiff and was but a minor, technical, violation of the

contract.    The breaches caused no actual damages and no prejudice.

Plaintiff only prevailed on proving that Defendant breached the

Employment Agreement as to the flowcharts, home commission table,

and straight sales processing diagram.         Plaintiff did not prove a

breach with respect to the proration framework, database models,

TicketGuard screenshots, or pseudocode.            Plaintiff admits that it

cannot prove specific injury as to breach of contract, and only

seeks indemnification for fees and costs.              But that measure of

damages is only available for a material breach of a material

provision.      Materiality    has   not    been    proven.    Accordingly,

Plaintiff is only entitled to nominal damages for breach of

contract.

V.    Conclusion

      For the foregoing reasons, judgment will be entered in favor

of Plaintiff and against Defendant for $1.00.             A separate order

will follow.

                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                       34
